DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement 4/8/20 has been considered by the examiner.

Claim Interpretation
Claims 18, 36, and 39 include a limitation that the separator does not include a polymer separator layer or porous plastic substrate. Based on the specification, this limitation is interpreted to mean that the claimed separator does not include a typical porous polyolefin separator as is very well known in the battery art.

Claim Objections
Claims 31-35 are objected to because of the following informalities:  Claims 31-33 are dependent from claim 1, which is canceled. Claims 34 and 35 are dependent from claim 16, which is canceled. For the purposes of expediting prosecution, claims 31-33 will be interpreted as being dependent from claim 18, and claims 34 and 35 will be interpreted as being dependent from claim 33.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tensile stress” in claim 18 appears to be used by the claim to mean “tensile strength,” while the accepted meaning is “a state in which an applied load tends to stretch the material in the axis of the applied load.” The term is indefinite because the specification does not clearly redefine the term.
For the purposes of expediting prosecution, it will be interpreted as tensile strength.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-27, 29-32, 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Holtmann et al. (Boehmite-based ceramic separator …) in view of Park et al. (US 2016/0190536) as evidenced by Masarapu et al. (US 2014/0065464) and Lee et al. (US 2021/0080364).
Regarding claim 18, Holtmann teaches a lithium cell comprising:
an anode or negative electrode, cathode or positive electrode, and organic electrolyte comprising a lithium salt (p. 71 column 2), and
a separator interposed between the anode and cathode, the separator comprising a first porous layer comprising:
(i) 75% by weight of particles selected from inorganic oxides; and
(ii) a first organic polymer (p. 70 column 2),
wherein the separator:
(i) has an elongation at break of 15% (Table 3);
(ii) has a Gurley air permeability number of 290±40 for a thickness of 22±1µm; and
(iii) does not include a polymer separator layer (abstract).

With further regard to claim 18 and with regard to claim 31, Holtmann fails to teach the claimed tensile strength (greater than 1700 psi) of the separator.
Park teaches a porous layer of a separator including PVDF binder and heat resistant inorganic particles of a content of, e.g. 75 wt% (analogous to the separator of Holtmann) (abstract, [0064]-[0067]). may be applied to a polymer separator layer ([0046]), which implies that it is not necessarily applied to a polymer separator layer.
Park further teaches that it is desirable to include the PVDF binder having an average molecular weight of greater than 600,000 g/mol in order to increase the tensile strength of the composite layer ([0149]). Specifically, tensile strengths of over 1700 psi, or 119.52 kg-f/cm2 are mentioned (Table 4).
Holtmann teaches that it is desirable to improve the tensile strength of the separator (p. 75).
It would have been obvious to the skilled artisan to improve the tensile strength of the separator of Holtmann but including high molecular weight PVDF binder such as taught by Park. It is noted that the tensile strength range of Park overlaps the claimed tensile strength range; however, it does not appear that the claimed tensile strength range is critical.

As for claim 19, the separator, and therefore the cell, has a melt temperature of greater than 200ᵒC (Table 5).

Regarding claims 20-22, Holtmann is silent on the capacity of the cell; however, the examiner finds that it is well within the ordinary level of skill in the art to change the size (i.e. enlarge) and/or duplicate the essential working parts of the cell (i.e. provide additional cells in a stack) of Holtmann in order to form a battery having a capacity necessary for the intended load. As evidence, teaches that the electrode area and number of electrode layers can translate to higher battery capacities, e.g. of 5Ah to 60Ah ([0148]).

Further regarding claims 20-22 and with regard to claims 23 and 30, the examiner finds that the claimed functional limitations are inherent in the cell of Holtmann in view of Park as discussed above. 
As further evidence of inherency regarding claims 21 and 22, the examiner finds that Lee teaches that the mechanical analysis of a separator can be used to determine performance in nail penetration tests ([0018]). In other words, since the separator of Holtmann and Park has the claimed structure, it will inherently perform the same as the claimed separator in the claimed nail penetration test.

With regard to claim 24, Holtmann is silent on a cross-linker included in the separator.
Park teaches a porous layer of a separator including PVDF binder and heat resistant inorganic particles of a content of, e.g. 75 wt% (analogous to the separator of Holtmann) (abstract, [0064]-[0067]). 
Park further teaches that it is desirable to include a cross-linkable binder, which is interpreted as a cross-linker, in order to enhance dimensional stability, heat resistance, and wettability of the porous layer ([0052]).
It would have been obvious to the skilled artisan at the time of the invention to include a cross-linker as suggested by Park in the separator of Holtmann in order to enhance dimensional stability, heat resistance, and wettability of the separator.

Regarding claim 25, the separator of Holtmann has a shrinkage of zero when heated at 180ᵒC for 20 hr (p. 74 column 2). The examiner takes the position that the shrinkage test of Holtmann is sufficiently similar to the claimed shrinkage test that it would be obvious that the shrinkage would be the same.



As for claim 29, Holtmann teaches PVDF binder (abstract).

With regard to claim 32, as is discussed above, the separator has a Gurley air permeability number of 290±40 for a thickness of 22±1µm.

Regarding claims 36 and 38, Holtmann teaches a lithium cell comprising:
an anode or negative electrode, cathode or positive electrode, and organic electrolyte comprising a lithium salt and flammable carbonate solvent (p. 71 column 2), and
a separator interposed between the anode and cathode, the separator being a porous free-standing organic/inorganic separator that does not comprise a plastic substrate (abstract, p. 70 column 2).
Further regarding claim 36 and with regard to claim 37, Holtmann is silent on the capacity of the cell; however, the examiner finds that it is well within the ordinary level of skill in the art to change the size (i.e. enlarge) and/or duplicate the essential working parts of the cell (i.e. provide additional cells in a stack) of Holtmann in order to form a battery having a capacity necessary for the intended load. As evidence, Masarapu teaches that the electrode area and number of electrode layers can translate to higher battery capacities, e.g. of 5Ah to 60Ah ([0148]).


As further evidence of inherency, the examiner finds that Lee teaches that the mechanical analysis of a separator can be used to determine performance in nail penetration tests ([0018]). In other words, since the separator of Holtmann and Park has the claimed structure, it will inherently perform the same as the claimed separator in the claimed nail penetration test.

Regarding claims 39 and 40, Holtmann teaches a lithium cell comprising:
an anode or negative electrode, cathode or positive electrode, and organic electrolyte comprising a lithium salt and flammable carbonate solvent (p. 71 column 2), and
a separator interposed between the anode and cathode, the separator being a porous free-standing organic/inorganic separator that does not comprise a plastic substrate (abstract, p. 70 column 2).
Further regarding claim 39 and with regard to claim 41, Holtmann is silent on the capacity of the cell; however, the examiner finds that it is well within the ordinary level of skill in the art to change the size (i.e. enlarge) and/or duplicate the essential working parts of the cell (i.e. provide additional cells in a stack) of Holtmann in order to form a battery having a capacity necessary for the intended load. As evidence, Masarapu teaches that the electrode area and number of electrode layers can translate to higher battery capacities, e.g. of 5Ah to 60Ah ([0148]).

As for claim 42, the separator, and therefore the cell, has a melt temperature of greater than 200ᵒC (Table 5).



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Holtmann in view of Park as applied to claim 18 above, and further in view of Yang et al. (US 2018/0108893).
The teachings of Holtmann and Park as discussed above are incorporated herein.
Holtmann in view of Park teaches the battery of claim 18, but is silent on an edge reinforcement lane provided on the separator.
Yang teaches a separator, or electrical insulator, including a separation region (12), for use in a lithium battery (abstract). The separator of Yang may be a ceramic separator ([0027]).
Yang further teaches that the separator includes an edge reinforcement lane, or coated supporting region (14), which is disposed on the peripheral edge of the separator (see, e.g., Figure 1, [0025]). Yang teaches that the edge reinforcement lane is desired for isolating the active material layers of the battery and preventing cracking of the separation region in order to prevent inner short.
Therefore, it would have been obvious to the skilled artisan to provide an edge reinforcement lane in the separator of Holtmann in view of Park as suggested by Yang, thereby isolating the active material layers of the battery and preventing cracking of the separation region in order to prevent inner short.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Holtmann in view of Park as applied to claim  above, and further in view of Seok et al. (US 2016/0141579).
The teachings of Holtmann and Park as discussed above are incorporated herein.
Holtmann in view of Park teaches the battery of claim 18, but is silent on a second porous layer comprising a second organic polymer binder.
Seok teaches a battery separator including a first porous layer, or inorganic layer, (23a) including inorganic oxide particles and an organic polymer binder ([0059]-[0062]). The inorganic layer of Seok has analogous composition to the first porous layer of Holtmann in view of Park.
Seok further teaches a second porous layer, or organic layer (14) provided on a surface of the first porous layer (23a) (Figure 2).
Seok teaches that the organic layer (14) includes a second organic polymer binder ([0055]) and thermally fusible polymer particles bound by, or comprised by, the binder ([0049]).
Seok teaches that the second porous layer, or organic layer (14), provided on the surface of the first porous layer, or inorganic layer (23a), is desirable for its shutdown function of the separator ([0035], [0056]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729